             Case 5:21-cv-00400 Document 1 Filed 04/21/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ANGEL MARIE EVANS, INDIVIDUALLY                      §
AND AS NEXT FRIEND TO TAYLOR                         §
LYNN YATES, A MINOR, AND SPOUSE,                     §
TAMARA EVANS                                         §
                                                     §        CIVIL ACTION NO. 5:21-cv-0400
V.                                                   §                  (Jury Trial Demanded)
                                                     §
ANDERSON ANDERSON, ALSO KNOWN                        §
AS ANDREW ANDERSON                                   §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS:

       DEFENDANT, ANDREW ANDERSON, files this, his Notice of Removal of a state-court

action, pursuant to 28 U.S.C. §§1441(a), 1446(a), and would respectfully show the Court the

following:

                                      I. INTRODUCTION

1.     Plaintiffs Angel Marie Evans, Individually and As Next Friend to Taylor Lynn Yates, a

Minor, and Spouse, Tamara Evans (“Plaintiffs”) filed their Original Petition to commence this civil

action in the 150th Judicial District Court of Bexar County, Texas styled Angel Marie Evans,

Individually and As Next Friend to Taylor Lynn Yates, a Minor, and Spouse, Tamara Evans, Cause

No. 2021-CI-04453, on March 10, 2021.

2.     Defendant Andrew Anderson was served with Plaintiffs’ Original Petition on or about April

1, 2021. Defendant Andrew Anderson timely files this notice of removal within the 30-day time

period required by and pursuant to 28 U.S.C. §1446(b)(1).
              Case 5:21-cv-00400 Document 1 Filed 04/21/21 Page 2 of 4




                                    II. BASIS FOR REMOVAL

3.      Removal is proper because there is complete diversity between the parties, as detailed

herein, and the amount in controversy exceeds $75,000.00.

4.      At the time the state-court action was commenced and as of the date of this notice,

Defendant ANDREW ANDERSON was and is a citizen of the State of North Dakota.

5.      The Plaintiffs, Angel Marie Evans, Individually and As Next Friend to Taylor Lynn Yates,

a Minor, and Spouse, Tamara Evans, are citizens of the State of Texas.

6.      Plaintiffs allege that as a direct and proximate result of Defendant’s actions, they now

seek to recover damages relating to:

             a. Past and future medical expenses;

             b. Past and future physical pain and mental anguish;

             c. Past and future physical impairment;

             d. Past and future disfigurement;

             e. Past and future loss of household services;

             f. Past and future loss of earning capacity;

             g. Past and future loss of consortium; and

             h. Property damages to include loss of use of vehicle incurred since time of

                 collision until declared a total loss, towing expenses, any storage expense, and

                 any deductible required to be paid.

7.      In Texas, all original pleadings that set forth a claim for relief must contain a specific

statement of the relief the party seeks, pursuant to Texas Rules of Civil Procedure 47(c). In

Plaintiffs’ Original Petition, Plaintiffs assert damages between $200,000.00 but not more than

$1,000,000.00, and for all other relief to which Plaintiffs are justly entitled. It is therefore facially



                                                   2
              Case 5:21-cv-00400 Document 1 Filed 04/21/21 Page 3 of 4




apparent from Plaintiffs’ initial pleadings that they are demanding monetary relief in an amount

that exceeds the minimum jurisdictional amount of $75,000.00. 28 U.S.C. §§1332(a); 1446(c)(2).

8.      There are no other defendants in this case that would require consent to removal. 28

U.S.C. §1446(b)(2)(A).

9.      A copy of all process, pleadings, and orders served upon Defendant in the state-court action

are attached hereto as “Exhibit A,” as required by 28 U.S.C. §1446(a) and Local Rule 81.

10.     Venue is proper in this district court because this district and division encompass the place

in which the state-court action is pending.

                                        III. JURY DEMAND

11.     Defendant, ANDREW ANDERSON, hereby demands a trial by jury and tenders any

necessary fee.

                                              PRAYER

        WHEREFORE, Defendant ANDREW ANDERSON respectfully requests that this action

proceed in this District Court as an action properly removed to it, and for such other and further

relief to which he may be justly entitled.

                                              Respectfully submitted,

                                              LUCERO│WOLLAM, P.L.L.C.


                                              /s/ Erik R. Wollam
                                              ERIK R. WOLLAM
                                              Federal ID: 17663
                                              TBN: 00788705
                                              159 Flat Rock
                                              Wimberley, Texas 78676
                                              Telephone: (512) 485-3500
                                              Facsimile: (512) 485-3501
                                              Email: ewollam@lucerowollam.com

                                              ATTORNEY FOR DEFENDANT

                                                 3
             Case 5:21-cv-00400 Document 1 Filed 04/21/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st of April, 2021, a true and correct copy of the foregoing
was sent or delivered to all parties through counsel of record pursuant to Rule 21a TRCP.

       Via E-File:
       Stephen L. Schaefer
       Stephen L. Schaefer, P.C.
       410 Main Street (physical)
       P.O. Box 2676 (mailing)
       Bandera, Texas 78003-2676
       Email: slspc@att.net

                                            /s/ Erik R. Wollam
                                            ERIK R. WOLLAM




                                               4
